Citation Nr: 1521738	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  10-31 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to October 2007.  Service personnel records show that the Veteran served in Iraq and Kuwait and is in receipt of a Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript is associated with the record on appeal.

Notably, the RO has not yet considered a January 2011 statement from Dr. R.D.V. as such was submitted after the most recent adjudication of the case in a December 2010 supplemental statement of the case.  While the Veteran has not waived agency of original jurisdiction (AOJ) consideration of such evidence, the Board finds no prejudice to him in proceeding with a decision on his sleep apnea claim as such is a full grant.  

In October 2010 correspondence, the Veteran raised the issue of entitlement to service connection for disability due to an undiagnosed illness, including irritable bowel syndrome.  This issue has not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.



FINDING OF FACT

Resolving all doubt in the Veteran's favor, currently diagnosed sleep apnea is related to his military service and/or his service-connected PTSD.


CONCLUSION OF LAW

Sleep apnea was incurred during active military service and/or is secondary to the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).
	

REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for sleep apnea herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations.

The Veteran filed a service connection claim for sleep apnea in January 2009.  In support of the claim, the Veteran provided a March 2009 sleep report from a private facility showing that moderate obstructive sleep apnea had been shown on testing.  The Veteran also submitted a non-precedential Board decision regarding another veteran where that veteran was granted service connection for sleep apnea as secondary to his service-connected PTSD.  

Service treatment records show sleeping complaints as early as December 2006.  Notably, in July 1987 and March 2004 reports of medical history, the Veteran denied "frequent trouble sleeping" but in December 2006 and March 2007 reports of medical history the Veteran reported "yes" to "frequent trouble sleeping."  Also, the Veteran was afforded a VA psychiatric examination in June 2007 (during his active service) which diagnosed PTSD and noted problems with sleep.  Sleep apnea was not diagnosed during service. 

The claims file contains a September 2009 treatment report from his treating physician, Dr. A.P. noting that the Veteran had experienced sleep problems since returning from Iraq.  Dr. A.P. wrote that the Veteran's psychiatric medications might have caused the Veteran to gain weight which resulted in the Veteran's sleep apnea.  Dr. A.P. also wrote that TBI (traumatic brain injury) and PTSD could present in long-term sleep disturbance, including sleep apnea.  

The Veteran provided testimony during the February 2015 Board hearing that symptoms of sleep apnea began during service in approximately 2006.  He described such symptoms to include: difficulty breathing and sleeping, snoring, and gasping for air.  The Veteran testified that he notified his treating physicians of his sleep problems in 2006 but did not undergo a sleep study during service because he fractured his left arm in January 2007 and that became a priority.  The Veteran testified to his belief that his sleep apnea was due to exposure to many environmental hazards during his Gulf War service.  He also testified that while he was already service connected for PTSD which contemplated sleep difficulties, his claim for service connection for sleep apnea was beyond the sleep difficulties he experienced due to his PTSD as his PTSD made it difficult for him to fall asleep whereas his sleep apnea affected him after he went to sleep.  

In January 2011, Dr. R.D.V. (another private treating physician) submitted a statement noting the Veteran's diagnoses of PTSD and sleep apnea and wrote that it was common for people with PTSD to experience sleep problems, including sleep apnea.  Dr. R.D.V. also submitted a medical article in support of this assertion entitled "Apnea elevated in Vets with PTSD."  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In this regard, sleep apnea is not recognized as a chronic disease subject to presumptive service connection.  Therefore, service connection may not be established by a continuity of symptomatology.  However, as will be discussed below, the Veteran's lay statements regarding the onset and continuity of symptomatology associated with sleep apnea is not offered for the purpose of establishing service connection for such disorder on a presumptive basis, but rather address the onset and history of symptoms associated with the sleep apnea.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran has testified that his sleep apnea started during his military service.  It is well established that sleep apnea has been diagnosed, as shown by a sleep study report of March 2009.  For the below reasons, the Board resolves all doubt in his favor and finds that sleep apnea is related to his military service. 

While the Veteran's service treatment records show several sleep complaints, they are silent for any complaints, diagnosis, or treatment referable to sleep apnea.  In this case, no VA medical opinion has been obtained but the Veteran has submitted two medical opinions from his treating physicians which note a correlation between sleep apnea and PTSD.  While neither physician provided a definitive nexus opinion relating the Veteran's sleep apnea to his service-connected PTSD, the Board finds the private opinions of record to be probative as to whether the Veteran's sleep apnea is secondary to his service-connected PTSD.   

Also on file is testimony provided by the Veteran to the effect that symptoms of sleep apnea began during service.  The Boards finds that the Veteran has competently and credibly provided lay evidence regarding the onset and history of his sleep apnea symptomatology, to include snoring and difficulty breathing, during military service as well as a continuity of such symptomatology, which resulted in a confirmed diagnosis of sleep apnea in March 2009.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

In summary, the Board finds that service connection is warranted as the medical evidence regarding the etiology of the Veteran's sleep apnea is in relative equipoise, and he has competently and credibly provided a lay account of the onset and continuity of symptoms associated with sleep apnea during and after service.  He has also provided probative opinions which, while not definitive, suggest a relationship between the Veteran's sleep apnea and service-connected PTSD.  Therefore, the Board resolves all doubt in the Veteran's favor and finds that service connection for sleep apnea is warranted.


ORDER

Service connection for sleep apnea is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


